Citation Nr: 0832202	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-15 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating greater than 20 
percent for traumatic arthritis of the lumbar spine.

2.  Entitlement to an increased rating greater than 10 
percent for osteoarthritis of the right hip.

3.  Entitlement to an increased rating greater than 10 
percent for osteoarthritis of the left hip.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1965 to September 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas. The veteran had a hearing before 
the Board in February 2008 and the transcript is of record.

The RO received additional evidence from the veteran in March 
2008, before the file was sent to the Board.  A supplemental 
statement of the case (SSOC) was not issued, but this is not 
necessary since the evidence submitted was accompanied with a 
signed waiver of local jurisdictional review. 

During the veteran's hearing, he testified that he currently 
has pain in his cervical spine that he thinks is related to 
his other service-connected disabilities or his in-service 
injury.  Although the RO had previously considered a claim of 
entitlement to service connection for a cervical spine 
disability, it appears the veteran is attempting to reopen 
the claim.  Accordingly, the issue is REFERRED to the RO for 
proper adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  

The veteran alleges his low back and bilateral hips 
disabilities cause daily pain and prohibit him from working 
and performing other daily activities.  Indeed, he alleges he 
is confined to a wheelchair because of these disabilities.

During his hearing before the Board, the veteran indicated 
treatment received in Illinois that is not currently in the 
record.  It is unclear if the treatment was private or from a 
VA facility.  The veteran also indicated more recent 
treatment from his primary doctors, Dr. Forest and Dr. Hurst.  
The RO should make an effort to clarify and obtain any 
relevant records that may be missing.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The veteran was last afforded a VA examination for his 
service-connected disabilities in January 2007, over one year 
ago.  Since that time, the veteran submitted a March 2008 
private examination indicating significantly worsened 
symptoms of his bilateral legs and low back.  Most 
significantly, the veteran's private physician indicated 
significantly worsened range of motion of the veteran's 
lumbar spine as well as indicating "incapacitating 
episodes" totaling over 6 weeks over the last year.  A new 
VA examination is indicated to ascertain the current severity 
of the veteran's disabilities.

The veteran's medical records also mentioned that the veteran 
uses a wheelchair, but it is unclear whether the wheelchair 
is due to his end stage lung disease or due to his low back 
and bilateral hip disabilities.  The veteran testified that 
he was given the chair due to his spine, but the actual 
prescription of the chair is not of record.  The examiner 
should clarify whether the veteran's use of a wheelchair (or 
any other assistive device) is needed due to his low back 
and/or bilateral hip disabilities versus his other non-
service connected conditions. 

The Court recently further defined the VA's duty to notify 
obligations in increased rating claims in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  According to Vazquez-Flores, 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Vazquez-Flores was decided during the pendency of this appeal 
and therefore the veteran did not receive such notice in the 
exact form described.  Although it is clear from other notice 
letters sent to the veteran that he ultimately received all 
information required in Vazquez-Flores, since it is necessary 
to remand this case for other reasons, the RO should send the 
veteran corrective VCAA notice.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from October 2006 to the 
present. 

Accordingly, the case is REMANDED for the following action:

1. The RO must ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
implementing regulations, interpretative 
precedent Court decisions, and any other 
applicable legal precedent.  In 
particular, the RO should send the veteran 
and his representative a letter advising 
them specifically of the laws and 
regulations pertaining to his claims for 
increased ratings for lumbar spine 
arthritis and bilateral hip 
osteoarthritis, a letter advising them of 
the information detailed in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

2.  Ask the appellant to complete release 
forms authorizing VA to request his 
treatment records from Dr. Hurst, Dr. 
Forest or any other private physician in 
which he received treatment for his back 
or hips (to include Illinois treatment).  
These medical records should then be 
requested, and the RO should specify that 
actual treatment records, as opposed to 
summaries, are needed. All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.

3. Obtain the veteran's medical records 
for treatment of the low back and 
bilateral hips from the VAMC in Memphis, 
Tennessee; Jonesboro, Arkansas; and 
Illinois (if applicable) from October 2006 
to the present, to include MRI and x-ray 
reports. All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

4. After obtaining the above VA and 
private medical evidence, to the extent 
available, schedule the veteran for 
orthopedic and neurological VA 
examinations to evaluate the current 
severity of his service-connected back and 
bilateral hips disabilities and any 
complications.  The examiner should 
comment on whether the veteran has 
intervertebral disc syndrome and how many 
incapacitating episodes the veteran 
suffers per year due to his low back 
disability.  In general, the examiner 
should reconcile his opinion and 
examination results with Dr. Hurst's March 
2008 examination results. 

5. After the above is complete, 
readjudicate the veteran's claims. If the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
These claims must be afforded expeditious treatment.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

